Citation Nr: 1534519	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  06-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right foot plantar warts (claimed as foot pain with skin growth).

2.  Entitlement to a 10 percent disability rating for multiple noncompensable disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1982, from October 1985 to September 1994 and from June 2006 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in December 2005.  A transcript of her testimony is of record.

In April 2014 the Board remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the issue of entitlement to service connection for right arm ulnar neuritis and carpal tunnel syndrome, but the AOJ subsequently granted service connection for right arm ulnar neuritis by a rating decision in September 2014 and granted service connection for right arm carpal tunnel syndrome by a rating decision in  May 2015.  The issues identified on the title page are accordingly the only issues remaining on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).



FINDINGS OF FACT

1.  Medical evidence of record does not show the Veteran to have a right foot plantar warts/skin growths during the course of the appeal.  

2.  Throughout the period on appeal the Veteran has been evaluated at least 10 percent for her service-connected disabilities.


CONCLUSIONS OF LAW

1. The requirements to establish entitlement to service connection for a right       foot disability manifested by chronic pain and skin growth have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements for a 10 percent disability rating for multiple noncompensable disabilities have not been met.  38 C.F.R. § 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The Veteran in this case did not receive fully-compliant VCAA notice prior to the June 2005 rating decision on appeal, in that she was not informed of the disability-rating and effective-date elements of a service connection claim.  However, she was provided fully-compliant VCAA notice by     a letter in January 2011 and had ample opportunity to respond before the AOJ readjudicated the appeal in May 2015.  In any event, the Veteran has not asserted any prejudice in regard to the timing or content of the notice she received.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden   of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), Social Security Administration (SSA) records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should     be obtained before the appeal is adjudicated.  The Veteran was afforded a hearing before the RO's DRO, and a transcript of that hearing is of record; she was advised of her entitlement to a hearing before the Board in support of her appeal but she declined such a hearing.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested, VA medical records were obtained, SSA records were obtained, additional STRs were obtained, and VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before a DRO, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue and the Veteran testified as to events in service, symptomatology, and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
 
Service Connection for Right Foot Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

There is no record of any treatment for right foot complaints during the intervening period between the Veteran's first discharge from service in July 1982 and her reentry into active service in October 1985.

STRs relating to the Veteran's first (March 1978 to July 1982) and second (October 1985 to September 1994) periods of active service show no complaint of right foot problems.  The Veteran had a separation examination in August 1994 that noted plantar wart on the left foot but showed the feet as otherwise normal.  In the corresponding Report of Medical History the Veteran denied history of foot trouble.  

The Veteran had an enlistment physical examination in August 1995, apparently  for duty in the Reserve Component, in which she denied history of foot trouble; however, the corresponding Report of Medical Examination noted the feet as "abnormal" due to mild pes planus.  In July 2001 she was treated by Carmel Foot Specialists for plantar wart on the left foot; the record is silent in regard to any corresponding plantar wart or other growth on the right foot.

The Veteran's present claim for service connection for a bilateral foot condition was received in January 2005.  The Veteran stated she was seeking service connection for "foot pain with skin growth" citing treatment in service in 1993 in Germany.  However, during the DRO hearing in December 2005 the Veteran testified the problem began at Fort Lewis in 1982.

VA treatment records from 2005 and 2006 note treatment for problems involving the left foot.   

STRs relating to the Veteran's third and final period of active service (June 2006 to February 2009) include intermittent treatment at Irwin Army Community Hospital (ACH) in Fort Riley, Kansas for plantar warts in the left foot.   Although a February 20, 2007 report noted the planter wart was in the right foot, it was noted that this visit was for "re-treatment" of the plantar wart, and a January and earlier February 2007 report noted that a large plantar wart was on the left foot.  

In the self-reported Report of Medical History, prepared in August 2008 in support of her separation examination, the Veteran endorsed a history of foot trouble, citing callus of the left foot.  

The Veteran had a VA General Medical (pre-discharge) examination in February 2009 in which she had no complaints regarding the feet.  The examination report is silent in regard to any observed abnormality of the feet.  

An April 2009 VA joints examination is silent in regard to any subjective or objective abnormality of the feet.  Also in April 2009 the Veteran presented to     the VA outpatient clinic to establish entitlement to VA primary care; she had no complaint regarding the feet and the corresponding history and physician (H&P) examination is silent in regard to any observed abnormality of the feet other than onychomycosis.

The Veteran presented to a VA outpatient clinic in November 2009 to establish herself as a new patient after she changed residence; physical examination as a   new patient showed no indication of current foot problems.  Routine follow-up      in February 2010 similarly showed no indication of subjectively reported or objectively observed foot problems.

The Veteran's spouse submitted a letter to VA in October 2010 in support of the Veteran's current claim for VA benefits in which he reported the Veteran had depression and had significant pain in the hands, back, hips, knees and stomach;  the letter is silent in regard to any problem associated with the Veteran's feet.  The Veteran's daughter submitted a letter the same month asserting she had observed the Veteran to have pain in multiple areas of the body, including the feet.  Also in October 2010 the Veteran's ex-spouse submitted a letter asserting the Veteran had been treated for foot problems during her first period of active service.

The Veteran's ex-spouse submitted a letter to VA in June 2012 in which he asserted the Veteran was treated for foot problems during her first period of active service, but the nature of such treatment, and which foot or feet was treated, was not stated.
  
The Veteran had a VA C&P examination of the feet in October 2013, performed by an examiner who reviewed the claims file.  The Veteran described onset of problems in 1992; she stated she had been provided shoe inserts and had subsequently essentially self-treated her warts and calluses.  Plantar wart was present on the        left foot but not on the right foot.  The examiner stated that plantar warts tend to be chronic, and that the Veteran's current left foot plantar wart condition was likely a continuation of her left foot plantar warts in service.  However, causality could not be established for the right foot because the Veteran did not have current plantar warts on that foot.

Based on the VA C&P examination cited above the RO issued a rating decision in November 2013 that granted service connection for plantar warts and calluses of the left foot.

The Veteran had a VA skin diseases examination in June 2014, performed by a physician who reviewed the claims file.  The Veteran informed the examiner that during her first period of active service she had plantar warts on her left foot only, and these left foot plantar warts had recurred over the years.  The Veteran insisted that despite what had been recorded in STRs and elsewhere her plantar warts had only been on the left foot, never the right.  Examination showed a current plantar wart on the left foot; the right foot had no plantar wart and was not painful on examination.  The examiner diagnosed plantar warts on the left foot.   

Review of the evidence of record shows the Veteran was reported as receiving treatment during service for a plantar wart on the right foot; however, based on the evidence contemporaneous to that treatment and the Veteran's report denying a history of right foot plantar warts, the Board concludes that the in-service report of plantar warts on the right foot was likely in error and actually pertained to treatment for the left foot plantar wart.

In any event, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  In this case, during the periods of the claim exclusive of active duty, the medical evidence does not show the Veteran suffered from a plantar wart/skin growth of the right foot.  Neither the Veteran's two VA examinations (in October 2013 and June 2014) nor her post-service VA or private treatment records document plantar warts/skin growths on the right foot, and the Veteran essentially denied such disability existed previously or currently in her most recent VA examination.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  Whereas the Veteran is not shown to have plantar warts/skin growth on the right foot, service connection is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
 
Entitlement to 10 Percent Evaluation for Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2015).

The Veteran's present claim for service connection was received in January 2005.  At the time of the June 2006 rating decision on appeal she had two service-connected disabilities (epicondylitis of the left elbow and postoperative status    right fibrocystic breast disease), both of which were rated as noncompensable.

During the course of the appeal the AOJ issued a rating decision in September 2014 that in relevant part granted service connection for right arm ulnar neuropathy and assigned an initial rating of 10 percent, effective from January 11, 2005.  The 10 percent rating was in effect until the Veteran reentered active duty in June 2006.  Following the Veteran's separation from active duty in February 2009 her combined disability rating was no less than 70 percent.  Thus, except for the intervening   period of active duty during which she could not receive VA disability benefits,     the Veteran's VA disability rating has been 10 percent or more throughout the period under appellate review.  Accordingly, she does not qualify for a 10 percent disability rating for multiple noncompensable disabilities and the claim must be denied. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a right foot disability manifested by chronic pain with skin growth is denied.

A 10 percent disability rating for multiple noncompensable disabilities is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


